Citation Nr: 1814392	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-39 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE


Entitlement to an initial rating in excess of 10 percent for left shoulder impingement syndrome prior to April 2, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1974 to January 1978.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

During the course of the appeal, the RO granted temporary total disability rating for service-connected left shoulde disability, effective April 2, 2014 to May 31, 2015, as the Veteran underwent left total shoulder arthroplasty.  From June 1, 2015 forward, the Veteran assigned a 20 percent disability rating for his left shoulder disability.  The Veteran contends that his left shoulder disability should be rated as 20 percent disabiling prior to April 2, 2014.  

In October 2017, the Veteran testified at a Travel Board hearing. The transcript of the hearing is of record.  
  

FINDING OF FACT

Prior to April 2, 2014, the Veteran's left shoulder impingement syndrome was manifested by dislocation of the clavicle or scapula. 


CONCLUSION OF LAW

The criteria for a rating of 20 percent, prior to April 2, 2014 for left shoulder impingement syndrome have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.71a, Diagnostic Codes 5299-5203 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, and 5107; see also 38 C.F.R. §§ 3.102 and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

In this case, VA satisfied its duty to notify the Veteran by way of a June 2010 letter.  The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date.  The Veteran received all essential notice, had a meaningful opportunity to participate in the development of his claim, and was not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). Further, neither the Veteran, nor his representative, alleged prejudice with regard to notice.  Accordingly, VA satisfied its duty to notify. 

In regard to the duty to assist, the Board finds that VA adhered to its duty to assist by procuring all relevant records. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The evidence of record contains in-service treatment records, outpatient treatment records, and military personnel records.  No other relevant records have been identified and are outstanding.  For the foregoing reasons, the Board concludes that VA's duty to assist in procuring all relevant records have been fulfilled with respect to the issue on appeal. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was afforded a VA medical examination in September 2010. Based on the examination and the records, VA medical examiner was able to provide an adequate opinion.  Accordingly, the Board determines that the VA's duty to provide a medical examination and to obtain a medical opinion has been satisfied. 

In conclusion, the Board finds that the duty to assist in this case is satisfied since VA has obtained all relevant identified records and provided the Veteran with VA medical examinations. 38 C.F.R. § 3.159(c)(4).  Further, the Board finds the available medical evidence is sufficient for adequate determinations; and there has been substantial compliance with all pertinent VA law and regulations, as to not cause any prejudice to the Veteran.

II. Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321, 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. See Fenderson v. West, 12 Vet. App. 119 (1999). The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the Veteran.  38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Veteran's left shoulder disability was evaluated by Diagnostic Codes 5299-5203.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the Diagnostic Code number will be the first two digits from the part of the schedule most closely identifying the part, or system of the body involved, and the last two digits will be "99" for all unlisted conditions. 38 C.F.R. § 4.27. When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings. Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin. 38 C.F.R. § 4.20.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration must also be given to weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45.

Musculoskeletal impairment of the left shoulder, including limitation of motion, is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203. Different ratings are available for the dominant (major) and non-dominant (minor) side. Here, the Veteran is right-hand dominant, and therefore the ratings for the minor side must be considered. 

The Veteran's left shoulder disability is rated under Diagnostic Code 5203. Under Diagnostic Code 5203 for impairment of the clavicle or scapula, a 10 percent rating is assigned for malunion or for nonunion without loose movement. When there is nonunion with loose movement, a 20 percent rating is assigned. A 20 percent rating is assigned when there is dislocation of the clavicle or scapula.

Other diagnostic codes relating to the shoulder are Diagnostic Code 5200 (ankylosis of scapulohumeral articulation), Diagnostic Code 5201 (limitation of motion of the arm), and Diagnostic Code 5202 (humerus). Those disabilities are not shown on examination, and the Board thus finds that application of those diagnostic codes is not warranted. 38 C.F.R. § 4.71a. As such, all potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

A review of the records shows that the Veteran is entitled to a 20 percent disability rating prior to April 2, 2014, as the Board finds the Veteran's testimony credible as to his episodes of dislocated shoulder.  

At the hearing, the Veteran testified that he experienced infrequent episodes of dislocated left shoulder.  Specifically, the Veteran's wife testified that the Veteran had dislocated his shoulder on at least two separate occasions, once when he was setting up a speaker and another time when he was in an inner tube being pulled by a boat. The Veteran also stated that he had dislocated his shoulder twice from skiing and another time when he was trying to help his friend fix a car. In total, the Veteran stated that he has dislocated his left shoulder about six times, which caused him to learn to compensate for his disability by limiting his use of his left upper extremity.  The Veteran attested that each time his shoulder would dislocate he would pop his shoulder back in without seeking additional medical treatment. 

At the September 2010 VA examination, the examiner noted that the Veteran had tenderness, abnormal motion, and guarding of movement but no recurrent shoulder dislocation.  On examination, the Veteran was able to flex to 160 degrees, abduct to 170 degrees, internally rotate to 80 degrees, and externally rotate to 70 degrees, with no objective evidence of pain or additional limitation after repetitive motion.  There was no evidence of joint ankylosis. Further, a September 2010 x-ray scan of the left shoulder revealed no significant radiographic abnormality. 

Although the VA examiner noted that there was no recurrent shoulder dislocation, the Board finds the Veteran credible and competent to report episodes of dislocated left shoulder. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the Veteran's testimony is supported by the treatment records.  A review of the post-service treatment records shows that the Veteran did report an episode when he dislocated his shoulder.  In August 2011, the Veteran reported that he dislocated his shoulder three years ago, but whenever this occurred he would always pop his shoulder back in.  The Veteran's treating physician noted that the Veteran was positive on apprehension test for anterior dislocation.  As such, the Board gives great probative value to the Veteran's testimony as it is supported by the treatment records. 

In evaluating the Veteran's current level of disability for the period on appeal, the Board has considered functional loss. 38 C.F.R. §§ 4.40, 4.45. The medical evidence shows that the Veteran has, at different times, complained of pain on movement and dislocation of his left shoulder, which he is competent to report. Jandreau, 492 F.3d 1372. However, the September 2010 VA examiner noted that there was no additional functional loss upon repetitive testing.  In determining this, the examiner considered the Veteran's description of his symptoms. As such, the Board finds that the Veteran's statements concerning further limitation due to factors such as pain and other factors are outweighed by the objective findings of the VA examiner. 38 C.F.R. §§ 4.40, 4.45. Additionally, the Veteran's complaints of pain on motion are fully contemplated by the rating assigned herein-the highest available under Diagnostic Code 5203. 38 C.F.R. § 4.59.

In conclusion, the Board finds that the preponderance of the evidence shows that an  increased rating of 20 percent-the highest possible rating under Diagnostic Code 5203-for the Veteran's service-connected left shoulder impingement syndrome is warranted.  For these reasons, the claim is granted.


ORDER

Entitlement to an initial rating of 20 percent for left shoulder impingement syndrome prior to April 2, 2014 is granted.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


